UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 92-2157

                    RICHARD AMANN, ET AL.,

                   Plaintiffs, Appellants,

                              v.

                    TOWN OF STOW, ET AL.,

                    Defendants, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]
                                                      

                                        

                            Before

                  Torruella, Cyr and Stahl,
                       Ciricut Judges.
                                     

                                        

   Richard Amann on brief pro se.
                
   Scott  Harshbarger, Attorney  General,  and  Beth  D.  Levi,
                                                              
Assistant Attorney General, on brief for appellee Commonwealth of
Massachusetts.
   Kevin Hensley and  Needham and Warren on  brief for appellee
                                        
Town of Stow.
   Maynard  M.  Kirpalani,   Christine  Hasiotis  and   Parker,
                                                               
Coulter, Daley & White on brief for appellee Stow School System.
                    

                                        

                        April 29, 1993
                                        

     Per Curiam.  Appellant Christopher Amann is a child with
               

learning  disabilities  who  lives  in  Stow,  Massachusetts.

Appellant Richard Amann is Christopher's father.  Christopher

began to attend  public school in  Stow in 1983.   Because he

suffered from learning disabilities,  the Town was  obligated

under the Individuals With Disabilities Education Act (IDEA),

20  U.S.C.    1400  et  seq., to  produce  an "individualized

education  program" (IEP) for  him, and to  review and update

the IEP annually.  See generally Amann v. Stow School System,
                                                            

982 F.2d 644, 646-47 (1st Cir. 1992) (per curiam) (describing

Town's  obligations under IDEA).  The Town did so until 1987,

when Christopher's parents withdrew  him from the Stow school

system and placed him in a private school.  

     In 1990,  at the request of  Christopher's parents, Stow

came up with a new IEP that called for Christopher  to return

to the Stow public schools.  The Amanns rejected this IEP and

challenged its adequacy in a hearing before the Massachusetts

Bureau  of Special Education Appeals (BSEA).  See 20 U.S.C.  
                                                 

1415(b)(2) (requiring administrative "due process hearing" of

complaints  about IEPs).   The  BSEA hearing  officer decided

that Stow's proposed IEP was legally adequate. 

     Section   1415(e)(2)  of  the  IDEA  authorizes  parties

aggrieved by  agency decisions concerning the  adequacy of an

IEP to bring a civil action in either state or federal court,

seeking "such relief as the court determines is appropriate."

                             -2-

The Amanns  challenged the BSEA's procedures  and findings in

the  United  States  District   Court  for  the  District  of

Massachusetts.   The district court affirmed  the validity of

the IEP, and we did the same on appeal.  Amann v. Stow School
                                                             

System, 982 F.2d at 649-53.
      

     As  was its  duty  under  the  IDEA,  see  20  U.S.C.   
                                              

1414(a)(5)  (requiring annual  review  and,  if  appropriate,

revision  of IEP), Stow  prepared a  new educational  plan to

cover the period March  1991-March 1992.  This IEP,  like its

predecessor, called for Christopher to attend public  schools

in Stow.  The Amanns rejected this IEP, too, and again sought

review before the  BSEA.   In a decision  dated September  9,

1991, the  BSEA hearing  officer ruled that  Stow's 1991-1992

IEP was  adequate.  On  May 21,  1992, the Amanns  filed this

action  in the district court.   The district court dismissed

the complaint as untimely.  This appeal followed.  We affirm.

                              I
                               

     The  IDEA, like  many federal  statutes, does not  set a

time  limit for lawsuits brought  under its terms.   "In such

situations we do not ordinarily assume that Congress intended

that  there be no time  limit on actions  at all; rather, our

task is to 'borrow'  the most suitable statute or  other rule

of  timeliness from  some other  source.   We have  generally

concluded that  Congress intended  that the courts  apply the

most closely  analogous statute  of  limitations under  state

                             -3-

law,"  DelCostello v. International Brotherhood of Teamsters,
                                                            

462  U.S.  151,   158  (1983),  provided  that  "it   is  not

inconsistent with federal law or policy to do so."  Wilson v.
                                                          

Garcia, 471 U.S. 261, 266-67 (1985).  
      

     The district court, relying  on Judge Keeton's  decision

in Gertel  v. School Committee of  Brookline School District,
                                                            

783  F.Supp. 701  (D.Mass. 1992),  "borrowed" the  thirty-day

limitations   period  that  governs   civil  actions  seeking

judicial   review  of  state   agency  decisions   under  the

Massachusetts Administrative Procedure Act, M.G.L. c. 30A,   

14.  Because the Amanns did  not sue until eight months after

the  BSEA  decision,  the district  court  properly dismissed

their  claim  unless the  court's  choice  of the  thirty-day

limitation period  was somehow incorrect, or  its application

of  the time  bar under  the circumstances  of this  case was

somehow inappropriate.

                              II
                                

     Except  to  suggest that  the  Gertel  decision "set  an
                                          

improper precedent,"  the appellants do not seriously contest

the district  court's choice  of a limitations  period.   The

appropriate limitations period for  IDEA actions, however, is

a question of first impression in this circuit, and the issue

has  not elsewhere generated  a harmonious judicial response.

Several courts,  like the  district court here,  have applied

the short  (generally 30-day)  limitations  periods found  in

                             -4-

state administrative procedure  acts, ruling both that  state

administrative  procedure  laws  are  analogous   to  Section

1415(e)(2),  and  that  their  relatively  brief  limitations

periods  are  consistent  with  the  IDEA's  goal  of  prompt

resolution  of  disputes  over the  educational  placement of

learning-disabled   children.     Spiegler  v.   District  of
                                                             

Columbia, 866  F.2d 461  (D.C.Cir. 1989); Adler  v. Education
                                                             

Department  of  New  York,  760  F.2d  454  (2d  Cir.  1985);
                         

Department of Education v.  Carl D., 695 F.2d 1154  (9th Cir.
                                   

1983); Gertel, supra; Bow School District  v. Quentin W., 750
                                                        

F.Supp.  546 (D.N.H. 1990).  Other courts, though they by and

large  concede  that   state  administrative  procedure  laws

provide the closest available analogue to Section 1415(e)(2),

but see  Tokarcik v. Forest  Hills School District,  665 F.2d
                                                  

443 (3d Cir. 1981), reason that short limitations periods are

nevertheless  too  inconsistent  with  the  IDEA's  "goal  of

parental involvement"  to allow their  application to actions

under the IDEA.  See Schimmel v. Spillane, 819 F.2d 477  (4th
                                         

Cir.  1987); Scokin v. Texas,  723 F.2d 432  (5th Cir. 1984).
                            

These courts have instead borrowed less analogous, but longer

--  and  in  the  courts'  view,  more  compatible  --  state

limitations periods, such as those applicable to tort claims,

see Scokin, 723 F.2d  at 438 (two years); Tokarcik,  665 F.2d
                                                  

at 454 (two years),  or to actions for services  rendered but

                             -5-

not paid for.  Janzen v. Knox County Board  of Education, 790
                                                        

F.2d 484, 489 (6th Cir. 1986) (three years).

     We conclude  that the district  court correctly borrowed

Massachusetts'  thirty-day  limitations  period  for  actions

under its Administrative Procedure  Act.  Since the arguments

on  both sides have been well-rehearsed in the cases cited --

and  since the  appellants  have offered  only a  perfunctory

challenge to the district court's  choice -- we will  attempt

to state our reasons briefly.

     The  Massachusetts  Administrative  Procedure Act  (APA)

contains  the "most analogous"  state law cause  of action to

the civil action authorized by  Section 1415(e)(2).  Like the

Massachusetts  courts operating  under M.G.L.  c. 30A,    14,

courts reviewing  agency decisions  under the IDEA  will rely

primarily  on  the administrative  record, see  Burlington v.
                                                          

Department of Education,  736 F.2d 773,  790 (1st Cir.  1984)
                       

("Burlington II"), and will  scrutinize the agency action for
               

procedural  regularity and substantive validity, but will not

"impos[e]  their view  of preferable  . .  . methods"  on the

state  agency.  Board of  Education v. Rowley,  458 U.S. 176,
                                             

206-207 (1982); cf. M.G.L. c. 30A   14(7)(g) (requiring court
                   

to respect agency decision unless arbitrary or capricious, an

abuse  of discretion,  or  otherwise not  in accordance  with

law).   Thus, the "character  of the  hearing" under  Section

1415(e)(2),  like that  of  the hearing  conducted under  the

                             -6-

Massachusetts   statute,  is  essentially  "one  of  review."

Burlington II, 736 F.2d at 791.
             

     The short limitations period of the Massachusetts APA is

fully  consistent  with  one  goal  of  the  IDEA:  the quick

disposition  of   disputes   about  a   handicapped   child's

educational placement.  "[S]peedy  resolutions to the IEP and

placement disputes that characterize   1415(e)(2) actions are

necessary  for  such resolutions  to serve  any substantively

useful  purposes," Bow  School  District v.  Quentin W.,  750
                                                       

F.Supp. at 550, because "[c]hildren develop quickly and their

needs often  change substantially  from year to  year."   Id.
                                                             

See also Burlington II,  736 F.2d at 798 ("Delay  in remedial
                      

teaching is  . . . likely to be highly injurious to [learning

disabled] children").    The legislative  history,  statutory

terms,  and regulatory  framework of  the IDEA  all emphasize

promptness  as  an  indispensable  element  of the  statutory

scheme.    See  generally  Spiegler,  866  F.2d  461,  466-67
                                   

(D.C.Cir.  1989);  Adler,  760  F.2d at  459-60;  Bow  School
                                                             

District, 750 F.Supp. at 550-51.
        

     It is true that the thirty-day limitations period may to

some extent frustrate a  competing goal: parental involvement

in enforcing the IDEA's requirements.  But the imposition  of

any  statute  of  limitations   will  to  some  extent  favor
   

"policies   of   repose"   over  "substantive   policies   of

enforcement," Wilson  v. Garcia,  471 U.S.  at 271, and  this
                               

                             -7-

fact  alone  is not  a  sufficient reason  for  rejecting the

shorter  limitations period of  a closely  analogous statute.

"Were it  otherwise, a federal  court should always  prefer a

longer  statute  of  limitations  over  an  alternative,  but

shorter, period, a  type of approach [the  Supreme Court has]

rejected before."  Burnett v. Grattan, 468 U.S. 42, 58 (1984)
                                     

(Rehnquist, J., dissenting).

     The  potentially  harsh effects  of a  short limitations

period,  moreover, are  mitigated  in this  context by  three

factors which, taken together, so narrow any  "inconsistency"

with  the   goal  of   parental  involvement  as   to  permit

application of the most analogous  state law.  Cf. Occidental
                                                             

Life Insurance  Co. v.  EEOC,  432 U.S.  355 (1977)  (finding
                            

preclusive  inconsistency where application  of state statute

of limitations would  have clashed  fundamentally with  Equal

Employment Opportunity Act's requirement that EEOC, an agency

plagued  by backlogs,  engage  in time-consuming  process  of

investigation and settlement exploration before filing suit).

     First,  the IDEA  instructs school  authorities  to give

parents notice "of all  procedures available pursuant to this

section."   20 U.S.C.    1415(b)(1)(D).  Several  courts have

interpreted  this  provision   to  require   notice  of   any

applicable  limitations  period,  in  order  to  ensure  that

parents who go through the administrative proceedings without

the  aid of  a lawyer  do not  lose their  right to  judicial

                             -8-

review merely out of ignorance of the law.  See Spiegler, 866
                                                        

F.2d at  467; Scokin, 723 F.2d at 438; Gertel, 783 F.Supp. at
                                             

707;  Bow School District, 750  F.Supp. at 551;  cf. Carl D.,
                                                            

695 F.2d at 1158 (declining to reach issue).

     Second, the  parents' only obligation during the thirty-

day  period  is  to  decide  whether  to  sue  under  Section

1415(e)(2),  a decision they need  make only after the issues
                                                  

have been defined, the  dispute has been heard, and  a record

has been  created in the administrative forum.  Thus, parents

contemplating  action   under  the  IDEA   --  like   parties

considering action under the Massachusetts APA -- do not bear

the same  pre-litigation burdens of factual investigation and

legal  research that face, say, a party who has just suffered

or  discovered  an injury  and  is  thinking about  filing  a

lawsuit.    Cf.  Burnett  v.  Grattan,  468  U.S.   at  50-51
                                     

(rejecting  use, in  federal civil  rights actions,  of state

limitations  periods  for  filing  administrative  employment

discrimination claims, where  "practical difficulties  facing

an aggrieved person who  invokes administrative remedies  are

strikingly different"  from preparation needed to  initiate a

civil rights lawsuit). 

     Finally,  the IDEA  requires that  IEPs be  reviewed and

revised at  least annually, 20  U.S.C.   1414(a)(5),  and, as

the  Amanns' own  experience shows,  allows parents  to begin

litigating afresh over the merits of  each new IEP.   Parents

                             -9-

who,  despite notice  of  the limitations  period, "sleep  on

their  rights,"  therefore,  will   lose  no  more  than  the

educational placement for a single  school year, and will not

have to wait long for a new opportunity to participate in the

development, implementation -- and if  needed, administrative

and  judicial review  -- of  their child's  educational plan.

See Spiegler, 866 F.2d at 468.
            

                             III
                                

     The Amanns  contend that,  even if  thirty  days is  the

right limitations  period for IDEA  actions in Massachusetts,

the time bar should not have  operated to deny them a lawsuit

here.  They give three reasons for this conclusion.

     First, the  Amanns argue  that they  received inadequate

notice  of  the  thirty-day  limit.     As  we  have  already

described,  the IDEA directs the states  to "fully inform the

parents  .  . .  of all  procedures  available," 20  U.S.C.  

1415(b)(1)(D),  and   some  courts  have   held  "that   this

requirement imposes a duty . . . to give, at the time a final

administrative  decision  is  rendered, clear  notice  of the

availability of judicial review and of the 30-day limitations

period."  Spiegler, 866 F.2d at 467.  In Spiegler, the agency
                                                 

gave no  notice of any time  limit, and the court  of appeals

therefore refused to  invoke the limitations bar  in the case

under consideration.  Id. at 469.
                         

                             -10-

     The Amanns concede that the BSEA gave them notice of the

thirty-day  limitations  period at  the  time  it rendered  a

decision.  Attached to  the September 9, 1991 decision  was a

document entitled "Effect of  Decision and Rights of Appeal,"

which stated:

     Any party  aggrieved by the  Bureau decision may  file a
     complaint   in   the   Superior   Court   of   competent
     jurisdiction  or in  the  District Court  of the  United
     States  for  Massachusetts  for  review  of  the  Bureau
     decision.  20 U.S.C. s. 1415(e)(2).  Under Massachusetts
     General  Laws Chapter  30A, Section  14(1), appeal  of a
     final Bureau  decision must be  filed within 30  days of
     receipt of the decision.

     We  agree with  the  district court  in Gertel  that the
                                                   

notice  given here, though "not a model of careful drafting .

. . was sufficient."   Gertel, 783 F.Supp. at  708 (assessing
                             

identical notice).  We  do not see how the appellants' pro se
                                                             

status  affected the adequacy of  the notice.   If the Amanns

were,  because of their pro  se status, ignorant  of the law,
                               

then the only message they could reasonably have derived from

the document attached  to the decision  was: You have  thirty

days in  which to challenge this ruling in court.  And if the

Amanns were,  despite  their lack  of counsel,  knowledgeable

enough  about the workings of  limitations rules to be "aware

that   1415(e)(2) provides no statute of  limitation and that

therefore  one must  be borrowed  from state law,  [then] the

notice  is  clear that  the position  of the  Commonwealth of

Massachusetts is  that the appropriate limitations  period is

30 days."  783 F.Supp. at 708.  Either way, the notice should

                             -11-

have caused the  appellants to  understand that  they took  a

risk  if  they did  not exercise  their  right to  sue within

thirty days of receiving the BSEA decision.

     The Amanns'  second argument is that  the defendants are

estopped from  raising a limitations defense  to this action,

which challenges the 1991-92 IEP, by virtue of  their failure

to assert the  limitations bar  as a defense  to the  Amanns'

previous IDEA  action, which  challenged the adequacy  of the

1990-91 IEP.   The simple response is that the  defendants to

the  previous  action  could  not  have  made  a  limitations

defense.  M.G.L. c. 30A,   14(1) starts the limitations clock

running  upon "receipt of notice of the final decision of the

agency or if a  petition for rehearing has been  timely filed

with the agency,  within thirty days after  receipt of notice

of agency denial of such petition for rehearing."  The Amanns

filed a motion for  a rehearing of the BSEA's  1990 decision.

Amann  v.  Stow School  System, 982  F.2d at  648.   The BSEA
                              

denied  the motion  on October  15, 1990.   The  Amanns filed

their first IDEA complaint  on November 13, 1990, twenty-nine

days  after the BSEA denied their motion for a rehearing, and

therefore  within  the  thirty-day limitations  period.    We

cannot  fault the  defendants for failing  to make  a defense

they did not have.

     Finally, the Amanns say  that the new limitations period

should not be "retroactively applied" to their case.  But the

                             -12-

practice  of  making judicial  decisions  "fully retroactive,

applying  both to  the parties  before the  court and  to all

others by  and against whom  claims may be  pressed . .  . is

overwhelmingly  the   norm,  and  is  in   keeping  with  the

traditional  function of  the courts  to decide  cases before

them based upon their best current understanding of the law."

James B. Beam Distilling Co. v. Georgia, 111 S.Ct. 2439, 2443
                                       

(1991).

     The Supreme Court has, on occasion, made an exception to

the rule of retroactivity.   Under Chevron Oil Co.  v. Huson,
                                                            

404  U.S.  97,  106-107   (1971),  the  Court  "has  accepted

prospectivity . . . where a decision displaces a principle of

law on which  reliance may reasonably  have been placed,  and

where prospectivity is on balance  warranted by its effect on

the  operation of  the new  rule and  by the  inequities that

might otherwise result from retroactive application."   James
                                                             

B. Beam Distilling Co. v. Georgia, 111 S.Ct. at 2445.  
                                 

     This is not such a case.  The Supreme Court has declined

to apply new limitations  rules retroactively where to  do so

would  be "to  bar an  action that  was timely  under binding

Circuit precedent."  Lampf, Pleva, Lipkind, Prupis & Petigrow
                                                             

v.  Gilbertson, 111  S.Ct. 2773,  2786 (1991)  (O'Connor, J.,
              

dissenting).   For example, in  Saint Francis College  v. Al-
                                                             

Khazraji, 481  U.S. 604,  608-609 (1987), the  Court affirmed
        

the prospective application of  a new limitations period that

                             -13-

"overruled  clearly established  Circuit precedent"  on which

the  plaintiff had relied in  filing suit.   See also Chevron
                                                             

Oil Co.  v. Huson,  404 U.S.  at 107  (prospectively applying
                 

limitations rule  that "effectively overruled a  long line of

decisions by the Court of Appeals").

     But  the   Court  has  applied  new   limitations  rules
                          

retroactively  where  to  do  so would  not  "overturn[]  the

reasonable expectations  of a  party."  Rowlett  v. Anheuser-
                                                             

Busch,  Inc., 832 F.2d  194, 198 (1st  Cir. 1987).   Thus, in
            

Goodman v. Lukens Steel Co., 482 U.S. 656, 662-63 (1987), the
                           

Court   affirmed  the   retroactive  application  of   a  new

limitations  period  where  there  had  previously  been  "no

authoritative specification of  which statute of  limitations

applied" to plaintiffs' claim,  "and hence no clear precedent

on which [plaintiffs] could have relied when they filed their

complaint."

     Here,  as in  Goodman,  there was  "no clear  precedent"
                          

favoring a longer limitations  period on which the appellants

can  claim to have relied while deciding whether to file suit

under the IDEA  between September  1991 and May  1992.   This

court  had  not  then  decided  the  limitations  issue,  the

circuits that had done  so were split, and the  only existing

decisional  law among  the  district courts  in this  circuit

pointed to a thirty-day limitations period.  

                             -14-

     As to the remaining Chevron factors, the appellants have
                                

not  identified,   and  we   do  not  see,   how  retroactive

application  would hinder  the  operation of  the  thirty-day

limitations  rule or the administration of the IDEA.  This is

not  a case like Linkletter  v. Walker, 381  U.S. 618, 636-38
                                      

(1965),  in which  the  Court decided  to apply  the then-new

exclusionary  rule only  prospectively since  the purpose  of

rule,  to deter illegal  police action,  would not  have been

furthered  by  retroactive  application  to  cases  in  which

illegal conduct  had already occurred,  and since retroactive

operation would have  "tax[ed] the administration  of justice

to  the utmost."  Nor will retroactive application of the new

limitations rule "result in  inequity to the [appellants] who

are charged  with knowledge that [the  limitations period for

IDEA actions]  was an unsettled question,"  Goodman, 482 U.S.
                                                   

at 663, and who received a notice telling them that they only

had thirty days in which to sue.

     Because we  affirm the dismissal on the merits, we again

need not decide whether  Mr. Amann, a non-lawyer  acting "pro
                                                             

se,"  was capable  of representing  his son  on appeal.   See
                                                             

Amann v. Stow School District, 982 F.2d at 648 n.2.  See also
                                                             

Norton  v. Mathews,  427 U.S.  524, 532  (1976); Narragansett
                                                             

Indian Tribe v. Guilbert, 934 F.2d 4, 8 n.5 (1st Cir. 1991).
                        

     Affirmed.
              

                             -15-